Citation Nr: 1721446	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-04 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967, to include service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for a skin disability, continued a 20 percent rating for diabetes mellitus, continued a 10 percent rating for each extremity for peripheral neuropathy (right upper, left upper, right lower, left lower), denied a TDIU, and severed service connection for hypertension.

In December 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing is of record.  The Board notes that in an April 2013 statement (in lieu of a VA Form 646), the Veteran's representative indicated that the Veteran wanted a Board hearing.  However, such request appears to have been either in error or abandoned, as neither the Veteran nor his representative continued to request such a hearing or mention any prior outstanding requests for such a hearing, to include in the October 2014 and February 2017 appellant's briefs. 

In a November 2014 decision, the Board restored service connection for hypertension and partially granted an increased rating for diabetes.  As such, these issues are no longer on appeal.  In that decision, the Board also remanded the remaining claims on appeal, as listed on the title page, to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that additional evidence, specifically the Veteran's VA vocational rehabilitation folder, was added to the claims file in May 2017 (since the case was re-certified to the Board).  However, a review of this evidence reflects that it is cumulative of the evidence previously in the claims file with regard to the increased rating claims for peripheral neuropathy.  Also, this evidence is not relevant to the claim for service connection for a skin disability.  Based on the foregoing, a remand is not required for initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).  Moreover, regarding the TDIU claim, as the Board is granting the benefit sought in full, a remand would be nonetheless moot.  

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis.

2.  The evidence is approximately evenly balanced as to whether the Veteran's peripheral neuropathy of the left upper extremity more nearly approximated moderate incomplete paralysis; but his peripheral neuropathy of the left upper extremity did not more nearly approximate severe incomplete paralysis.

3.  The evidence is approximately evenly balanced as to whether the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated moderate incomplete paralysis; but his peripheral neuropathy of the right lower extremity did not more nearly approximate severe incomplete paralysis.

4.  The evidence is approximately evenly balanced as to whether the Veteran's peripheral neuropathy of the left lower extremity more nearly approximated moderate incomplete paralysis; but his peripheral neuropathy of the left lower extremity did not more nearly approximate severe incomplete paralysis.

5.  The Veteran is in receipt of service connection for depression, rated 30 percent from March 14, 2007, and 50 percent from December 4, 2008; diabetes mellitus with retinopathy, cataracts, and erectile dysfunction, rated 20 percent from May 7, 2004, and 40 percent from January 3, 2012; hypertension, rated 10 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; peripheral neuropathy of the left upper extremity, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; and peripheral neuropathy of the left lower extremity, rated 10 percent.  His combined rating is 80 percent from December 4, 2008.

6.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, Diagnostic Codes (DCs) 8599-8515 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DCs 8599-8515.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DCs 8599-8520 (2016).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DCs 8599-8520.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to a TDIU is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

As to the remaining claims decided herein, the requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in April 2009 and November 2009 letters of the information and evidence needed to substantiate and complete his increased rating claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These claims were most recently readjudicated in a May 2016 supplemental statement of the case (SSOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his increased rating claims and affording him VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected peripheral neuropathy disabilities in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its November 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to address the manifestations and extent of the peripheral neuropathy affecting his right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  The AOJ scheduled such an examination in February 2016.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the increased rating and TDIU claims on appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, however, as shown below, uniform 20 percent ratings are warranted for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran's diabetic peripheral neuropathy of the upper extremities are currently rated under 38 C.F.R. § 4.124a, DCs 8599-8515.  His diabetic peripheral neuropathy of the lower extremities are currently rated under 38 C.F.R. § 4.124a, DCs 8599-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the Veteran's peripheral neuropathy, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under DC 8515, applicable to paralysis of the median nerve (diseases of the peripheral nerves), a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis of the major side and 20 percent of the minor side; a 50 percent rating is warranted for severe incomplete paralysis of the major side and 40 percent of the minor side; and a 70 percent rating is warranted for complete paralysis of the major side and 60 percent of the minor side.  38 C.F.R. § 4.124a, DC 8515.  The Veteran is right handed.

Under DC 8520, applicable to paralysis of the sciatic nerve (diseases of the peripheral nerves), a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy; and an 80 percent rating is warranted for complete paralysis: the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the relevant evidence of record, in August 2009, the Veteran underwent a VA peripheral nerves examination, in which he complained of stiffness, numbness and tingling in the lateral aspect of the forearm and hands.  He also complained of numbness and tingling with a burning sensation in his lower extremities.  In this regard, he stated that most of the symptoms were felt in the toes and the sides of his feet, but that he had some symptoms from his ankles to knees.  On examination, no functional motor impairment was noted.  Sensory testing revealed no abnormalities for the upper extremities, but revealed abnormalities as to the lower extremities.  Reflex testing yielded normal results.  No muscle atrophy was present, and no abnormal muscle tone or bulk was noted.  Also, no tremors, tics, or other abnormal movements were noted.  Gait and balance were found to be normal.  The VA examiner concluded that the function of any joint was not affected by the Veteran's peripheral neuropathy.  The VA examiner also opined that the Veteran's peripheral neuropathy of the upper and lower extremities had significant effects on occupation due to lack of stamina and pain, but had no effects on usual daily activities.

In December 2011, at the DRO hearing, the Veteran testified that he had constant numbness and tingling in his lower extremities.  He also testified that he had weakness, burning, and numbness in his upper extremities.  In March 2012, in his substantive appeal, the Veteran indicated that he occasionally dropped items and had problems holding things due to his peripheral neuropathy.  He also indicated that he could not stand or sit in any one position for any length of time due to his peripheral neuropathy.

In January 2012, the Veteran underwent a VA diabetic sensory-motor peripheral neuropathy examination.  At that examination, he reported having burning and tingling in both hands and both feet.  On examination, the VA examiner noted that the Veteran had mild constant pain (may be excruciating at times) in the upper and lower extremities bilaterally.  He also noted that the Veteran had mild intermittent pain (usually dull) in the upper extremities bilaterally and moderate intermittent pain (usually dull) in the lower extremities bilaterally.  He also noted that the Veteran had no paresthesias and/or dysesthesias.  He also noted that the Veteran had mild numbness in the upper extremities bilaterally and moderate numbness in the lower extremities bilaterally.  Muscle strength and deep tendon reflexes testing yielded normal results.  Light tough/monofilament testing revealed decreased senses in the feet/toes.  Position sense and vibration sensation testing yielded normal results.  No muscle atrophy or any trophic changes attributable to diabetic peripheral neuropathy was found.  The VA examiner concluded that there was no paralysis of the lower extremities, and provided no corresponding conclusion regarding paralysis of the upper extremities.  The VA examiner also opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  However, the same VA examiner, in a January 2012 VA general medical examination report, also indicated that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  In this regard, the VA examiner stated that the Veteran could do sedentary work and moderate physical labor with his diabetic peripheral neuropathy.

In February 2016, the Veteran underwent another VA diabetic sensory-motor peripheral neuropathy examination.  At that examination, the Veteran reported tingling in his toes and paresthesias and numbness in his feet.  He stated that when he walked, his feet "get tired real fast."  He also reported numbness, tingling and pain in his hands.  He stated that the left hand was very numb all the time, but that the right hand was usually not a problem until he held something tight (then would get tingling).  He also stated that he was able to drive a car, but that he could not do excessive repetitive movements or motion with the hands.  

On examination, the VA examiner noted that the Veteran had no constant pain in his upper and lower extremities bilaterally.  However, he noted that the Veteran had mild intermittent pain (usually dull) in his upper and lower extremities bilaterally.  He also noted that the Veteran had mild paresthesias and/or dysesthesias in the right upper extremity and moderate paresthesias and/or dysesthesias in the left upper extremity and lower extremities bilaterally.  He also noted that the Veteran had mild numbness in the right upper extremity and moderate numbness in the left upper extremity and lower extremities bilaterally.  Muscle strength testing yielded normal results.  Deep tendon reflexes testing revealed decreased reflexes in the upper and lower extremities bilaterally.  Light touch/monofilament testing revealed decreased senses in the hands/fingers as well as the feet/toes.  Vibration sensation testing revealed normal sensation for the upper extremities bilaterally and decreased sensation for the lower extremities bilaterally.  No muscle atrophy or any trophic changes attributable to diabetic peripheral neuropathy was found.  The VA examiner concluded that the Veteran had mild incomplete paralysis of the upper and lower extremities bilaterally.  The VA examiner also opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work, explaining that he could not perform a job requiring excess walking or excessive use of the hands. 

In a February 2016 addendum opinion, the February 2016 VA examiner opined that due to the Veteran's diabetic peripheral neuropathy of the hands and feet, the Veteran could not be employed in a job requiring excessive walking or excessive use of the hands, noting that motor strength of the arms and legs were intact, but that sensation was diminished in the extremities.  He noted that the Veteran could walk unassisted, but that the Veteran reported using a cane or walker at times.  He also opined that the Veteran could be employed in a sedentary type job, such as a desk clerk. 

Based on the foregoing, regarding peripheral neuropathy of the left upper extremity and peripheral neuropathy of both (right and left) lower extremities, the Veteran's symptoms have been shown to be both mild and moderate in degree during the appeal period.  Therefore, concerning the left upper extremity, the Veteran has had symptoms that correspond to the criteria for a 10 and 20 percent rating.  Also, concerning the right and left lower extremities, the Veteran has had symptoms that correspond to the criteria for a 10 and 20 percent rating.  Here, although the January 2012 VA examiner concluded that there was no paralysis of the lower extremities bilaterally and the February 2016 VA examiner concluded that there was mild incomplete paralysis of the left upper extremity and the lower extremities bilaterally, an examiner's characterization of the degree of impairment is not binding on the Board.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present.")  

Therefore, in light of the above and given the Veteran's competent testimony and lay statements, to include in VA examination reports, indicating moderate symptoms throughout the appeal period, and the findings on the January 2012 and February 2016 VA examination reports of multiple moderate symptoms (i.e., intermittent pain, paresthesias and/or dysesthesias and numbness), the evidence is at least evenly balanced as to whether the symptoms of the Veteran's peripheral neuropathy of the left upper extremity and both (right and left) lower extremities more nearly approximated moderate incomplete paralysis for the entire appeal period.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, the Board finds that the symptoms of the Veteran's peripheral neuropathy of the left upper extremity and both (right and left) lower extremities more nearly approximated moderate incomplete paralysis for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, entitlement to a rating of 20 percent for peripheral neuropathy of the left upper extremity, a rating of 20 percent for peripheral neuropathy of the right lower extremity, and a rating of 20 percent for peripheral neuropathy of the left lower extremity are warranted for the entire appeal period.

However, the Board finds that a rating in excess of 10 percent is not warranted for peripheral neuropathy of the right upper extremity.  With regard to peripheral neuropathy of the right upper extremity, the above evidence reflects that the Veteran's symptoms have been shown to be mild in degree during the appeal period.  In this regard, there were normal or near normal neurologic findings throughout the appeal period for the right upper extremity, and the abnormal findings were mild in nature and generally characterized as such by all the VA examiners.  It therefore cannot be said that the symptoms of the Veteran's peripheral neuropathy of the right upper extremity more nearly approximated the moderate incomplete paralysis required for a 30 percent rating.  

The Board notes that the Veteran has indicated that he has had stiffness, numbness, tingling, pain, burning, and weakness in his right upper extremity.  While the Board accepts the Veteran's statements that he experienced such symptoms in his right upper extremity, it is the degree of paralysis caused by his peripheral neuropathy that is at issue in this case, and the above findings reflect that the symptoms most nearly approximate mild incomplete paralysis.  The Veteran indicated during the February 2016 VA examination that the symptoms of his peripheral neuropathy in the right upper extremity were less significant than that of the left upper extremity, reporting that the left hand was very numb all the time, but that the right hand was usually not a problem until he held something tight.  Nothing in the Veteran's statements reflect that the symptoms of his peripheral neuropathy of the right upper extremity approximate more than mild incomplete paralysis, and to the extent that they do, the Board finds the specific findings of the VA examiners, trained health care professionals, to be of greater probative weight than the Veteran's more general lay assertions.  Therefore, the claim for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition, ratings higher than 20 percent for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are not warranted because the evidence of record does not reflect that there have been symptoms more nearly approximating moderately severe or severe incomplete paralysis.  Although the Veteran has indicated that symptoms from his peripheral neuropathy have caused him difficulties in performing most work tasks, he has not indicated that the symptoms were so significant and widespread in their effect that a finding of moderately severe or severe incomplete paralysis is warranted.  Moreover, the Veteran's symptoms have been predominantly sensory.  All of the VA examiners have indicated normal motor function, no muscle atrophy, and no trophic changes.  In this regard, the Board notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board acknowledges that the February 2016 VA examination revealed that the Veteran had decreased reflexes in the upper and lower extremities bilaterally.  However, the VA's Adjudication Manual (Manual) instructs that 38 C.F.R. § 4.124a "does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate."  See M21-1, III.IV.4.G.4.b. (updated April 3, 2017).  Additionally, as guidance, the Manual describes moderate incomplete paralysis to include "combinations of significant sensory changes and reflex or motor changes of a lower degree."  See M21-1, III.IV.4.G.4.c. See also Miller v. Shulkin, 28 Vet.App. 376, 380 (2017) ("Although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  In this regard, in the February 2016 VA examination, the Veteran's reflexes were revealed to be diminished as opposed to the more severe, "absent" or "increased with clonus."  Also, the August 2009 and January 2012 VA examinations revealed no palpable reflex changes.  Therefore, as the preponderance of the evidence is against a finding of moderately severe or severe incomplete paralysis, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's peripheral neuropathy disabilities are fully contemplated by the applicable rating criteria.  As shown above, these ratings for diseases of the peripheral nerves are based on the criteria of mild, moderate, moderately severe, or severe incomplete paralysis.  This broad language in the criteria thus contemplates all of the symptoms indicated by the lay and medical evidence discussed above, even though they are not specifically listed.  Hence, the criteria contemplate the symptoms and consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required.  Accordingly, referral for consideration of an extraschedular rating for the Veteran's peripheral neuropathy disabilities (i.e., of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity) is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for depression, rated 30 percent from March 14, 2007, and 50 percent from December 4, 2008; diabetes mellitus with retinopathy, cataracts, and erectile dysfunction, rated 20 percent from May 7, 2004, and 40 percent from January 3, 2012; hypertension, rated 10 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; peripheral neuropathy of the left upper extremity, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; and peripheral neuropathy of the left lower extremity, rated 10 percent.  As such, with regard to the entire appeal period at issue, his combined rating is 80 percent.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

On his August 2010 application for a TDIU, the Veteran indicated that he had four years of college and had worked in design engineering until October 2003.  Following his work in design engineering, the Veteran indicated that he had worked in sales until he became too disabled to work in September 2007 due to his service-connected disabilities.  He indicated that he had been unemployed since that time.  In his substantive appeal, the Veteran indicated that he had 30 plus years of engineering design experience since his separation from service, but that due to his diabetes and related disabilities, he would not be able to spend eight hours a day, let alone even four, sitting at a computer drafting because he tired easily and needed to lie down quite often.  He also indicated that, due to his diabetes and related disabilities, he had great difficulty with movement and that he would be unable to stand, walk, climb, kneel and crawl for lengthy periods of time.  He also indicated that his diabetes interfered with his ability to work due to continuous blood sugar spikes that occurred throughout the day, causing internal shakes, blurred vision, severe headaches, falling and dizzy spells, the need for frequent rest/lying down, and the need for frequent and lengthy bathroom visits.  He also indicated that his diabetes interfered with his ability to work due to losing time from work because of medical appointments, having to control his diet daily, and having to take medications (to include insulin) throughout the day.  He also indicated that due to his diabetic peripheral neuropathy, he occasionally dropped items and had difficulty holding things.  He also indicated that his depression left him feeling generally tired and weak and caused him to spend most of his time in bed.  He also indicated that his depression caused problems with focus, sleep, interest, and temper (associated with loud, sharp noise).  The Veteran indicated, in general, that sedentary work or physical labor would be impossible due to his service-connected disabilities.

Records from the Social Security Administration (SSA) reflect that the Veteran was found disabled due in part to his diabetes mellitus with neuropathy and retinopathy and psychiatric disorder since September 2007.  Notably, in a June 2010 SSA decision, the Administrative Law Judge (ALJ) found that due in part to the Veteran's diabetes mellitus with neuropathy and retinopathy, the Veteran was only capable of sedentary work but must use a one-handed assistive device, cannot climb, balance, stoop, kneel, crouch, or crawl, and needed to be able to change position and lie down at will.  The ALJ also found that due in part to the Veteran's diabetes mellitus with neuropathy and retinopathy and psychiatric disorder, the Veteran was likely to be absent from work more than four days a month.  In addition, the ALJ found that the Veteran was unable to perform his past relevant work.  The Board notes that while SSA determinations are not binding on the Board, the decision and documents on which it is based are relevant evidence.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (although SSA disability findings are not binding on the Board, they are at a minimum evidence which cannot be ignored, and if they are not accepted, the Board must explain its reasons for so finding).

Moreover, in the August 2009 VA peripheral nerves examination report, the VA examiner opined that the Veteran's peripheral neuropathy of the upper and lower extremities had significant effects on occupation due to lack of stamina and pain.  In a January 2012 VA diabetes mellitus examination report, the VA examiner opined that the Veteran's diabetes mellitus impacted the Veteran's ability to work, noting that there was a moderate impact on occupation.  In the January 2012 VA general medical examination report, the VA examiner opined that the Veteran's service-connected disabilities impacted his ability to work.  In this regard, the VA examiner noted that the Veteran could only do sedentary work with his diabetes, but that he would have to take frequent bathroom breaks.  The VA examiner also noted that the Veteran could do sedentary work and moderate physical labor with his diabetic peripheral neuropathy.  In February 2016 addendum opinions, the VA examiner opined that due to the Veteran's insulin-requiring diabetes, the Veteran could not be employed as an interstate truck driver and could not work shift-type work, since he had to take insulin three times a day before each meal and had to have a regular life-style.  In addition, the VA examiner opined that due to the Veteran's diabetic peripheral neuropathy of the hands and feet, the Veteran could not be employed in a job requiring excessive walking or excessive use of the hands, but that he could be employed in a sedentary type job, such as a desk clerk. 

In contrast, in other VA examination reports, VA examiners indicated that the Veteran's service-connected disabilities either did not impact his ability to work or did not prohibit his ability to work.  In the January 2012 VA peripheral neuropathy examination report, the VA examiner concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  In a January 2012 VA eye conditions examination report, the VA examiner concluded that the Veteran's diabetic eye disability did not impact his ability to work.  In a January 2012 VA mental disorders examination report, the VA examiner opined that while the Veteran lacked motivation, this did not prohibit work.  In a February 2016 VA hypertension examination report, the VA examiner concluded that the Veteran's hypertension did not impact his ability to work.  In a February 2016 VA eye conditions examination report, the VA examiner concluded that the Veteran's diabetic eye condition did not impact his ability to work.  In a February 2016 VA male reproductive system conditions examination report, the VA examiner concluded that the Veteran's diabetic erectile dysfunction did not impact his ability to work.  In a February 2016 VA mental disorder examination report, the VA examiner opined that "[f]rom a mental health perspective [the Veteran] is employable."  However, the Board notes that the VA examiner also opined that the Veteran's "ability to respond appropriately to coworkers, supervisors, or the general public is considered mildly to moderately impaired," and that his "ability to respond appropriately to changes in the work setting is considered moderately impaired."  

However, the opinions of VA examiners are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Moreover, the Board finds the Veteran's above lay statements in his application for a TDIU and substantive appeal to be competent and credible.  See Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Thus, given the above evidence of significant impact of the service-connected disabilities, particularly diabetes mellitus and related disabilities and depression, on the Veteran's ability to perform both physical and sedentary tasks that would likely be required for the type of employment for which he would be qualified given his educational and occupational background, the evidence is at least evenly balanced as to whether the combined effect of these disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a rating of 20 percent, but no higher, is granted, for peripheral neuropathy of the left upper extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to a rating of 20 percent, but no higher, is granted, for peripheral neuropathy of the right lower extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to a rating of 20 percent, but no higher, is granted, for peripheral neuropathy of the left lower extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran asserts that he has a current skin disability (in which the area affected includes the back of his neck) that began in his active service and has continued since such service through the present.  The Veteran also asserts that his current skin disability is attributable to Agent Orange exposure during his active service in Vietnam.

VA treatment records show various diagnoses of current skin conditions.  Service treatment records show that, in March 1967, the Veteran was treated for a recurrent wart on his left cheek and that it was surgically removed.  In addition, they show that he was treated for infected hair follicles in June and July 1967.  In this regard, in June 1967, an infected hair follicle was treated with hot soaks and was incised and drained.  In July 1967, an infected hair follicle on the back of the neck was treated with hot soaks.  His separation examination report was left largely blank, to include no clinical evaluation with regard to the skin.  

The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  The Board notes that VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, including chloracne or other acneform disease consistent with chloracne, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2016).  However, the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne.  Nonetheless, even in the absence of a diagnosis of a listed disease, the Veteran can still establish that he has a disability related to Agent Orange exposure based on actual causation.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To [deny] service connection . . . on the basis that it is not likely there is any nexus to service solely because the statistical analysis (in an IOM report) does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.")

In its November 2014 remand, the Board instructed that the Veteran be afforded a VA examination to address the nature and etiology of any skin disorders.  As mentioned in the Board's prior remand, the Veteran had not undergone a VA examination in connection with his claim for service connection for a skin disability.  Instead, in connection with his increased rating and TDIU claims, a VA general medical examination was administered in January 2012, in which the VA examiner only checked "no" in response to whether the Veteran had a skin condition and provided no further information.

In February 2016, the Veteran underwent a VA skin diseases examination, in which the VA examiner confirmed current diagnoses of actinic keratosis/intradermal nevus, lichenoid dermatitis, neurofibroma, spongiotic dermatitis, granulomatous/supprative dermatitis, cutaneous excoriations, skin tags, cutaneous abscesses, stasis dermatitis of the legs, and seborrheic dermatitis.  In a February 2016 addendum opinion, the same VA examiner opined that it was less than 50 percent likely that any of the Veteran's skin conditions or residual skin conditions were incurred in, or related to, or caused by, or associated with active service, to include presumed herbicide exposure in Vietnam.  He reasoned that there was no medical documentation showing a pattern of chronic, recurrent skin abscesses or skin problems, or hair follicle infections that could connect to active duty.  He further stated that "[t]hus, a time period of [more than] 30 years is void of medical documentation that can establish chronicity of active duty skin disorders, which could relate the active duty skin lesions to any current skin problems."  He also reasoned that none of the Veteran's skin conditions were consistent with the Agent Orange related skin conditions of porphyria cutanea tarda, chloracne or acneform lesions consistent with chloracne.  

However, it appears that the VA examiner based his negative opinion completely on the absence of contemporaneous medical evidence and disregarded the Veteran's lay statements, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this regard, lay statements can provide sufficient evidence upon which to base a positive nexus opinion if a medical professional concludes that the current disability is due to disease that had its onset in or is related to service.  In addition, the Board reiterates, as noted above, that even in the absence of a diagnosis of chloracne or other acneform disease consistent with chloracne, the Veteran can still establish that he has a skin disability related to Agent Orange exposure based on actual causation.  

Based on the foregoing, the Board finds that the February 2016 VA opinion is inadequate to determine whether the Veteran's claimed skin disability was incurred in or is related to service.  Given the complex nature of the medical question involved, the Board finds that an additional medical opinion by an appropriate specialist physician is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until May 2016.  To ensure that the record is complete, records dated since May 2016, if any, should also be obtained on remand.

Accordingly, the claim for service connection for a skin disorder is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since May 2016, if any.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current skin conditions.  The claims file must be sent to the designated physician for review.

For each of the Veteran's current skin conditions, the physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is related to service, to include presumed Agent Orange exposure in Vietnam.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  The absence of contemporaneous medical evidence should not be a basis for the opinion.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


